DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because all the sections of the apparatus could be interpreted as software, which is non-statutory subject matter.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 6 and 8-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morovic et al. U.S. PGPub 2018/0133972.
Regarding claims 1 and 13, Morovic discloses a three-dimensional shape data generating apparatus comprising: an acquiring section that acquires element data generated by dividing a three-dimensional shape (e.g. 3D model/object data) into first elements, the three-dimensional shape being 
 	Regarding claim 2, Morovic discloses the three-dimensional shape data generating apparatus according to claim 1, wherein the generating section sets the second modeling material as the modeling material for the second element when, among a plurality of the first elements covered by the second element, the number of the first elements for which the second modeling material is set is equal to or more than a threshold (e.g. pg. 1-2, ¶12, 14 and 17; pg. 3, ¶20 and 22; pg. 5, ¶37; pg. 6, ¶43-44; Fig. 1-2). 
 	Regarding claim 3, Morovic discloses the three-dimensional shape data generating apparatus according to claim 2, further comprising: an optimization processing section that performs optimization processing to optimize a predetermined objective function for each of a plurality of three-dimensional shape data generated through changing the threshold in a predetermined range (e.g. pg. 1-2, ¶12, 14 and 17; pg. 3, ¶20 and 22; pg. 5, ¶37; pg. 6, ¶43-44; Fig. 1-2), wherein the generating section sets the modeling material for the second element using a threshold for which the objective function is optimized (e.g. pg. 1-2, ¶12, 14 and 17; pg. 3, ¶20 and 22; pg. 5, ¶37; pg. 6, ¶43-44; Fig. 1-2). 

 	Regarding claim 6, Morovic discloses the three-dimensional shape data generating apparatus according to claim 1, further comprising: a conversion section that, when the first element is a non-rectangular parallelepiped shape element other than a rectangular parallelepiped, converts the first element into a rectangular parallelepiped shape element (e.g. voxel) corresponding to the resolution of the first modeling material (e.g. pg. 1-2, ¶12, 14 and 17; pg. 3, ¶20 and 22; pg. 5, ¶37; pg. 6, ¶43-44; Fig. 1-2). 
 	Regarding claim 8, Morovic discloses the three-dimensional shape data generating apparatus according to claim 1, further comprising: a control section that, when the plurality of modeling materials are of three or more types, selects two types of modeling materials in descending order of the resolution, and performs a control such that with respect to the first and second elements corresponding to the resolutions of the two types of modeling materials, the dividing section repeatedly divides the three-dimensional shape and the generating section repeatedly generates the three-dimensional shape data (e.g. pg. 1-2, ¶12, 14 and 17; pg. 3, ¶20 and 22; pg. 5, ¶37; pg. 6, ¶43-44; Fig. 1-2). 
 	Regarding claim 9, Morovic discloses the three-dimensional shape data generating apparatus according to claim 1, further comprising: a first receiving section that receives the resolution of the first modeling material and the resolution of the second modeling material (e.g. pg. 1-2, ¶12, 14 and 17; pg. 3, ¶20 and 22; pg. 5, ¶37; pg. 6, ¶43-44; Fig. 1-2), wherein the acquiring section generates the element data by dividing the three-dimensional shape into the first elements that correspond to the resolution of 
 	Regarding claim 10, Morovic discloses the three-dimensional shape data generating apparatus according to claim 2, further comprising: a second receiving section that receives the threshold (e.g. pg. 1-2, ¶12, 14 and 17; pg. 3, ¶20 and 22; pg. 5, ¶37; pg. 6, ¶43-44; Fig. 1-2), wherein the generating section sets the second modeling material as the modeling material for the second element when, among the plurality of first elements covered by the second element, the number of the first elements for which the second modeling material is set is equal to or more than the threshold received by the second receiving section (e.g. pg. 1-2, ¶12, 14 and 17; pg. 3, ¶20 and 22; pg. 5, ¶37; pg. 6, ¶43-44; Fig. 1-2). 
 	Regarding claim 11, Morovic discloses the three-dimensional shape data generating apparatus according to claim 3, further comprising: a third receiving section that receives information on what type the optimization processing is (e.g. pg. 1-2, ¶12, 14 and 17; pg. 3, ¶20 and 22; pg. 5, ¶37; pg. 6, ¶43-44; Fig. 1-2), wherein the optimization processing section performs the optimization processing using an optimization method corresponding to the information received by the third receiving section on what type the optimization processing is (e.g. pg. 1-2, ¶12, 14 and 17; pg. 3, ¶20 and 22; pg. 5, ¶37; pg. 6, ¶43-44; Fig. 1-2). 
 	Regarding claim 12, Morovic discloses a three-dimensional modeling apparatus comprising: the three-dimensional shape data generating apparatus according to claim 1; and a modeling unit that models a three-dimensional shape based on three-dimensional shape data generated by the three-

Allowable Subject Matter
Claims 4, 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743.  The examiner can normally be reached on Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


CK
April 22, 2021

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116